DETAILED ACTION
This communication is in responsive to amendment for Application 16/171618 filed on 2/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-7, 10-13, 16-19 and 21-22 are presented for examination.
		Claims 8-9, 14-15 and 20 were canceled. 
		
Examiner’s Note
There are two grounds of rejection below to move prosecution forward. 

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 2/18/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-7, 10-13, 16-19 and 21-22 are moot in view of the new ground of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-13, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter Liu) US 2010/0262925 A1 in view of Wang et al. (hereinafter Wang) US 2013/0283283 A1 and further in view of Ryu et al. US 2015/0339112 A1. 
Regarding Claim 1, Liu teaches a computer system (Fig. 5A) comprising: 
a server comprising a first processor and associated memory configured to provide access to a plurality of shared applications (server 410 that includes presenter application sharing software of Fig. 4 e.g. 416, 417, 418 OR server including server application sharing software 444 of Fig. 4-440 & ¶0045 & ¶0062; server application sharing software); 
and a client computing device comprising a second processor and associated memory and having a display associated therewith (viewer device 420 of Fig. 4) and cooperating with the server to access shared applications from among the plurality of shared applications (Fig. 4-410 & ¶0045-¶0050 or Fig. 4-420; view application sharing software 425 e.g. viewer application sharing software 425, among other things, receives images of application windows from the presenter's computer and displays the images on the viewer's computer screen), 
 and display the shared applications from the at least one group on the display (Fig. 5A 530 or 520 & ¶0047; only shared applications compared with non-shared applications are displayed where the one group is presenter device 410 and 420 viewer device OR the different groups of Fig. 5A. Also note that Fig. 4 & ¶0047 where Figs 5A-B illustrate the teachings of Fig. 4 showing shared applications e.g. 520 or 530 of Fig. 5A running on client’s devices when activated. Note that in ¶0036 different 
determine at least one group of the shared applications accessed by the client computing device having a relationship, therebetween based upon the activation history, the at least one group including less than all of the shared applications accessed by the client computing device (Fig. 9 and related paragraphs illustrates relationships between shared and unshared applications “group” where the shared applications in one group is less than all applications. Additionally, this limitation is obvious from Liu’s teachings. For example, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to realize the claims above from Liu’s teachings in Figs. 4 & 5A where the entire application sharing selectability takes priority over individual window sharing selections (i.e., all windows of shared applications are shared and all windows of unshared applications are unshared).  Based on individual window sharing selections and entire application sharing selections, a set of presenter device windows that are to be shared with the attendee devices may be determined, as well as a set of unshared windows that are not to be shared with the attendee devices, and the presenter device may share the set of shared windows with the attendee devices, without sharing the set of unshared windows (abstract). Utilizing such teachings enable the system to allow computer users at different locations to communicate via a computer network and share applications stored and/or executed on one of the users computers, such as through a 

However, the difference between Liu and the claims is that the claims call for “an activation history” to present an application among the shared applications. In other words, Liu does not expressly teach “determine an activation history of the shared applications accessed by client computing device, the activation history including a sequence of switching between the shared applications more than a threshold number of times within a threshold period of time,” & “determine at least one group of the shared applications accessed by the client computing device having a relationship, therebetween based upon the activation history, the at least one group including less than all of the shared applications accessed by the client computing device.”
	However, Wang –analogues art- teaches that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs. 
For example, Wang teaches determine an activation history of the shared applications accessed by client computing device (¶0012; usage history “activation history” is determined including launch patterns, current time, location “sequence of activation”)
determine at least one group of the shared applications accessed by the client computing device having a relationship therebetween (¶0012; programs are presented based on usage history including location/time “relationship”) based upon the activation history (¶0012), the at least one group including less than all of the shared applications accessed by the client computing device (¶0012; at least one application from among plurality of applications).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wang into the system of Liu in order to increase the convenience for the user to find out application(s) he/she desires (¶0008). Utilizing such teachings enable the system to automatically provide an application list which list the applications the user likely launch in this time and/or at this place and/or in this application launch pattern (¶0010).
Liu in view of Wang does not expressly teach “the activation history including a sequence of switching between the shared applications in an active display window more than a threshold number of times within a threshold period of time.”
Ryu teaches the activation history including a sequence of switching between the shared applications in an active display window more than a threshold number of times within a threshold period of time (Fig. 3 “use frequency during threshold time” illustrate switching or using between first, second, third, further applications e.g. 0 times, 2 times, 38 times etc. where the information is illustrated in a display of Figs. 6A-F. Additionally, Fig. 12 step 1202 monitors the history of programs on the device). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ryu into the system of Liu- Wang in order to manage applications installed on a device (¶0007). Utilizing 

Regarding Claim 2, Liu in view of Wang & Ryu teach the computing system of Claim 1 Liu further teaches wherein the second processor is further configured to display a first menu on the display including the plurality of shared applications (Fig. 5A APP. 1 510 vs App.4. Also see Fig. 7A; ¶0072; menu. Also note in ¶0047 application window 542 overlaps application window 532 in overlapping region 558), and display a second menu on the display including the shared applications from the at least one group (Fig. 5A APP. 1 510 vs App.4. Also see ¶0072; menu. Also note in ¶0047 application window 542 overlaps application window 532 in overlapping region 558).

Regarding Claim 3, Liu in view of Wang & Ryu teach the computer system of Claim 2 Liu further teaches wherein the first and second menus are displayed in a same window on the display (Fig. 5A shows App. 1 and App. 2 displayed in the same window. Also note the overlap in ¶0047 application window 542 overlaps application window 532 in overlapping region 558. Also see Fig. 7A; ¶0072; menu)

Regarding Claim 4, Liu in view of Wang & Ryu teach the computer system of Claim 2 Liu further teaches wherein the second menu is displayed in a floating window on the display (obvious from ¶0050; size and position is determined for each displayed window “floating”. Also see ¶0053-¶0056; position and size of windows is determined which is similar to floating window).
activation history further includes a sequence in which the shared applications are launched on the client computing device (Wang –analogues art- teaches that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs  and Liu teaches the sequence of lunched applications in ¶0050 & Fig. 6; starting a data conference).

Regarding Claim 6, Liu in view of Wang & Ryu teach the computer system of Claim 1 Liu further teaches wherein the activation history further includes a copy and paste sequence between the shared applications accessed by the client computing device (Wang –analogues art- teaches that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs. Also the limitation is obvious from Liu in ¶0036 & ¶0050 in combination with Wang).

Regarding Claim 7, Liu in view of Wang & Ryu teach the computer system of Claim 1 Liu further teaches wherein the activation history further includes a timing between activation of the shared applications accessed by the client computing device (Wang –analogues art- teaches that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs. Also Liu teaches in ¶0043; 

Claims 11-13, 16-19 and 21-22 are substantially similar to the above claims, thus the same rationale applies. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-Wang & Ryu in view of B US 2018/0174164 A1. 
Regarding Claim 10, Liu in view of Wang & Ryu do not expressly teach using Apriori.
 B teaches the computer system of Claim 9 B further teaches wherein the launch probabilities are determined based upon an Apriori algorithm (using apriori algorithm “lunch probability” to predict outcome, see ¶0010, ¶0082 & ¶0083).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of B into the system of Liu-Wang & Ryu in order to conduct predictive analysis based on dataset (¶0010). Utilizing such teachings enable the system to derive rules of analysis and using the rules of analysis to generate the results of the predictive analysis of the correlation (¶0010).

Claims 11-13, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seay US 2014/0280486 A1 in view of Ryu et al. US 2015/0339112 A1. 


Regarding Claim 11, Seay teaches a method comprising: at a client computing device comprising a processor and associated memory and having a display associated therewith (Fig. 3 & ¶0041; client computer 375 having a memory and display screen), 
displaying a first menu on the display including a plurality of shared applications (Fig. 3 & ¶0042-¶0048; display name field 322 of shred applications on a menu), 
accessing shared applications selected from the first menu (¶0053-¶0055; user switches between applications inherently requires that the user make a selection of an application e.g. “In some examples, the departing page data is stored automatically upon a user selecting to change to a desired application in the group of applications by selecting the desired application in an application switching element,” see ¶0054), 
determining an activation history of the shared applications by the clinet computing device in an active display window (¶0053-¶0064; state data management module stores sequence of switching and activation history between applications and allows for elegant switching between applications where the data and location data is stored. Using the switching framework returns user to locations which the user was working last time or returning the user to prior location he was working at different time “sequence of switching.” Also see Fig. 5 & ¶0145; state data relates to a sequence of switching from current application to desired application is determined and compared in step 667 “more than a threshold number.” Note that the time states at the 
determining at least one group of the shared applications based upon the activation history (¶0064-¶0068; determines based on state data saved versions of applications “at least one group” that denote the configuration at the time the state data was stored. For example, Awareness of changes to other applications allows applications within a group to be responsive to changes in other grouped applications, such as when a user enters user input data in another application in the same group.  Additionally or alternatively, improved state data management and sharing may allow groups of applications to adopt a single authentication process allowing a user to simultaneously log in to the entire group and navigate between applications of the group without requiring additional authentication), the at least one group including less than all of the shared applications accessed by the client computing device in the activation history (¶0068-¶0072; different groups of applications are shared where a user when switching between applications, the shared application in one group is less than all the shared applications between all the groups), 
and displaying a second menu on the display including shared applications from the at least one group (¶0071-¶0072; Because the shared interface elements are substantially consistent in an application group, they provide a substantially consistent look and feel across applications in the group.  The shared interface elements may include, for example, a navigation element, a menu system, a login interface, or other features that help a group of related applications maintain a consistent look and feel. 
	Seay does not expressly teach the activation history including a number of switching operations more than a threshold
Ryu teaches the activation history including a number of switching operations more than a threshold (Fig. 3 “use frequency during threshold time” illustrate switching or using between first, second, third, further applications e.g. 0 times, 2 times, 38 times etc. where the information is illustrated in a display of Figs. 6A-F. Additionally, Fig. 12 step 1202 monitors the history of programs on the device). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ryu into the system of Liu- Wang in order to manage applications installed on a device (¶0007). Utilizing such teachings enable the system to use history of each application in order to perform certain tasks with respect to specific application (¶0007-¶0009). 

Regarding Claim 12, Seay & Ryu teaches the method of Claim 11 Seay further teaches wherein the activation history comprises a sequence in which the shared applications are launched on the client computing device (Fig. 3 and related paragraphs; client system lunches shared applications).
Regarding Claim 13, Seay & Ryu teaches the method of Claim 11 Seay further teaches wherein the activation history comprises a copy and paste sequence between the shared applications accessed by the client computing device (¶0064-¶0068; determines based on state data saved versions of applications that denote the a user enters user input data in another application in the same group).

	Claim 16 is substantially similar to claim 11, thus same rationale applies. 

Regarding Claim 17, Seay & Ryu teaches the non-transitory computer-readable medium of Claim 16 Seay further teaches further having computer executable instructions for causing the processor of the client computing device to display a first menu on the display including the plurality of shared applications, and display a second menu on the display including the shared applications from the at least one group (Fig. 3 & ¶0053-¶0064; illustrate a client computer that includes a display, interface and API where a user switches between different groups of web applications inherently means that each application has a menu).

Claims 18-19 are substantially similar to claim 11, thus same rationale applies.

Regarding Claim 21, Seay & Ryu teaches the method of claim 11 Seay further teaches wherein determining the activation history further comprises, at the client computing device, running an application program interface (API) configured to capture switch operations (¶0110; APIs inserted into code that is configured to allow switching between other applications referencing the framework).

Regarding Claim 22, Seay & Ryu teaches the method of claim 21 Seay further teaches wherein determining the at least one group of the shared applications comprises determining the at least one group of the shared applications accessed by the client computing device having a relationship therebetween based upon the captured switch operations (¶0110; The application framework may be easily referenced in a group of distinct, but related, applications, such as through a library, header, API, or other similarly modular software construct.  The resulting applications may, as a result, be configured to allow switching between the other applications referencing the application switching framework while managing and sharing state data as provided by the application switching framework.  Because the application switching framework may be modularly integrated into a wide variety of individually compiled applications, the disclosed switching methodologies may be implemented across a wide variety of applications without compiling a single large, unwieldy code base).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455